Exhibit 10.33

AMENDMENT TO CEC ENTERTAINMENT, INC.

FRANCHISE AGREEMENT AND OFFERING CIRCULAR

FOR THE STATE OF MINNESOTA

The CEC Entertainment, Inc. Franchise Agreement between
                                         (“Franchisee” or “You”) and CEC
Entertainment, Inc. (“Franchisor”) dated                              (the
“Agreement”) shall be amended by the addition of the following language, which
shall be considered an integral part of the Agreement (the “Amendment”):

MINNESOTA LAW MODIFICATIONS

1. The Commissioner of Commerce for the State of Minnesota requires that certain
provisions contained in franchise documents be amended to be consistent with
Minnesota Franchise Act, Minn. Stat. Section 80.01 et seq., and of the Rules and
Regulations promulgated under the Act (collectively the “Franchise Act”). To the
extent that the Agreement and Offering Circular contain provisions that are
inconsistent with the following, such provisions are hereby amended:

 

  a. The Minnesota Department of Commerce requires that Franchisor indemnify
Minnesota Franchisees against liability to third parties resulting from claims
by third parties that Franchisee’s use of the Proprietary Marks infringes
trademark rights of the third party. Franchisor does not indemnify against the
consequences of Franchisee’s use of the Proprietary Marks except in accordance
with the requirements of the Agreement, and, as a condition to indemnification,
Franchisee must provide notice to Franchisor of any such claim within ten
(10) days after the earlier of (i) actual notice of the claim or (ii) receipt of
written notice of the claim, and must therein tender the defense of the claim to
Franchisor. If Franchisor accepts the tender of defense, Franchisor has the
right to manage the defense of the claim including the right to compromise,
settle or otherwise resolve the claim, and to determine whether to appeal a
final determination of the claim. If the Agreement and/or the Offering Circular
contains a provision that is inconsistent with the Franchise Act, the provisions
of the Agreement shall be superseded by the Act’s requirements and shall have no
force or effect.

 

  b. Franchise Act, Sec. 80C.14, Subd. 4., requires, except in certain specified
cases, that Franchisee be given written notice of a Franchisor’s intention not
to renew 180 days prior to expiration of the franchise and that Franchisee be
given sufficient opportunity to operate the franchise in order to enable
Franchisee the opportunity to recover the fair market value of the franchise as
a going concern. If the Agreement and/or the Offering Circular contains a
provision that is inconsistent with the Franchise Act, the provisions of the
Agreement shall be superseded by the Act’s requirements and shall have no force
or effect.

 

1



--------------------------------------------------------------------------------

  c. Franchise Act, Sec. 80C.14, Subd. 3., requires, except in certain specified
cases, that Franchisee be given 90 days notice of termination (with 60 days to
cure). If the Agreement and/or the Offering Circular contains a provision that
is inconsistent with the Franchise Act, the provisions of the Agreement shall be
superseded by the Act’s requirements and shall have no force or effect.

 

  d. If the Agreement and/or the Offering Circular requires Franchisee to
execute a release of claims or to acknowledge facts that would negate or remove
from judicial review any statement, misrepresentation or action that would
violate the Franchise Act, such release shall exclude claims arising under the
Franchise Act, and such acknowledgments shall be void with respect to claims
under the Act.

 

  e. If the Agreement and/or the Offering Circular requires that it be governed
by a state’s law, other than the State of Minnesota, those provisions shall not
in any way abrogate or reduce any rights of Franchisee as provided for in the
Franchise Act, including the right to submit matters to the jurisdiction of the
courts of Minnesota.

 

  f. If the Agreement and/or the Offering Circular requires Franchisee to sue
Franchisor outside the State of Minnesota, those provisions shall not in any way
abrogate or reduce any rights of Franchisee as provided for in the Franchise
Act, including the right to submit matters to the jurisdiction of the courts of
Minnesota. As such, the disclosure in risk factor 1 on the cover page of the
Offering Circular that the Agreement requires Franchisee to sue outside the
State of Minnesota is not applicable because of the Franchise Act.

 

  g. Minn. Rule 2860.4400J. prohibits Franchisor from requiring You to consent
to liquidated damages and prohibits waiver of a jury trial. If the Agreement
and/or the Offering Circular contains a provision that is inconsistent with the
Minn. Rule, the provisions of the Agreement and/or the Offering Circular shall
be superseded by the Minn. Rule’s requirements and shall have no force or
effect.

2. Each provision of this Agreement and/or the Offering Circular shall be
effective only to the extent that the jurisdictional requirements of the
Minnesota law applicable to the provision are met independent of this Amendment.
This Amendment shall have no force or effect if such jurisdictional requirements
are not met.

3. As to any state law described in this Amendment that declares void or
unenforceable any provision contained in the Franchise Agreement, Franchisor
reserves the right to challenge the enforceability of the state law by, among
other things, bringing an appropriate legal action or by raising the claim in a
legal action or arbitration that you have initiated.

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed and delivered
this Amendment to the Agreement on                             , 20    .

 

2



--------------------------------------------------------------------------------

FRANCHISOR:       FRANCHISEE: CEC Entertainment, Inc.  

 

By:  

 

        By:  

 

Name:  

 

        Name:  

 

Title:  

 

        Title:  

 

Witness:         Witness:

 

     

 

 

3